Three members of the Court are of the opinion that there is no reversible error so far as concerns the appellant, Temple, wherefore as to him the judgment will be affirmed. As to the appellant corporation, two members of the Court are of the opinion that it was entitled to a peremptory instruction, while three members, including one of those voting for the peremptory instruction, have concluded that the entire judgment should be reversed, because, in their opinion, the verdict is against the great weight of the reasonably believable evidence. The result is that there are four votes to reverse as to the appellant corporation, and it must be so ordered.
Affirmed as to Temple; reversed and remanded as to the White's Lumber  Supply Company.